DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12, and 14 of U.S. Patent No. 11,016,305. Although the claims at issue are not identical, they are not patentably distinct from each other.

Application 17/237879
Patent No. 11,016,305
1. A wearable system comprising: 
a head-mounted display; 

a handheld user input device comprising an inertial measurement unit (IMU) configured 

one or more EM emitter configured to generate an EM field; and 


one or more EM sensor configured to sense the EM field, 

one or more computer processor configured to: 

determine, based at least on the EM field sensed by the one or more EM sensor, an estimated pose of the one or more EM sensor relative to the one or more EM emitter; 

access the IMU data; 








apply a data fusion algorithm to the IMU data and the estimated pose to generate a predicted pose of the handheld user input device in a world frame associated with the wearable system; and 

generate an error state based at least on differences between the estimated pose and the predicted pose.

a head-mounted display; 

a handheld user input device comprising an inertial measurement unit (IMU); 


an electromagnetic (EM) tracking system comprising: 
an EM emitter disposed in or on the handheld user input device, the EM emitter configured to generate an EM field; and 

an EM sensor disposed in or on the head-mounted display, the EM sensor configured to sense the EM field, 



wherein the EM tracking system is configured to output an EM field matrix associated with an estimated pose of the EM sensor relative to the EM emitter; and 

a hardware processor programmed to: 
access IMU data from the IMU, the IMU data representative of an estimated pose of the 

access the EM field matrix from the EM tracking system;

calculate a predicted EM field matrix representative of a predicted pose of the handheld user input device in a world reference frame associated with an environment of the wearable system; 

generate an error state based at least partly on the EM field matrix and the predicted EM field matrix, the error state representing at least one of: bias or noise in the IMU, or an offset between the reference frame of the handheld user input device and the world reference frame; 

apply a Kalman filter to the IMU data based on the error state; and 

determine, using the Kalman filter, a pose of the handheld user input device in the world reference frame.

2. The wearable system of claim 1, wherein the IMU comprises at least one of an accelerometer or a gyroscope.


Application 17/237879
Claim 2
Claim 3
Claim 4
Claim 5
Claim 6
Claim 7
Patent No. 11,016,305
Claim 3
Claim 4
Claim 5
Claim 12
Claim 14
Claim 1



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628